Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 22, 2016

The Court of Appeals hereby passes the following order:

A16A1152. MICHAEL CARR v. THE STATE.

      Michael Carr pled guilty to aggravated stalking and terroristic threats. He later
moved to withdraw the guilty plea, but the trial court denied his motion. Carr
appealed to this Court. We affirmed the trial court’s ruling, but remanded for the
court to consider Carr’s claim of ineffective assistance of counsel. See Carr v. State,
Case No. A12A0647, decided April 19, 2012. On remand, the trial court entered an
order rejecting Carr’s ineffective assistance claim. Carr appealed again, but we
dismissed the appeal as untimely. See Carr v. State, Case No. A13A1801, decided
May 22, 2013.
      Back in the trial court, Carr filed a pro se motion for copies of any official
domestic violence reports made about him pursuant to OCGA § 17-4-20.1. The trial
court denied the request on the ground that Carr had no right to file a pro se motion
because he was represented by counsel. The court acknowledged that counsel had
filed a request to withdraw, but noted that “[t]he request has yet to be ruled on.” Still
proceeding pro se, Carr appeals.
      A criminal defendant does not have the right to represent himself while also
being represented by an attorney. See Tolbert v. Toole, 296 Ga. 357, 361-363 (3)
(767 SE2d 24) (2014); Jacobsen v. Haldi, 210 Ga. App. 817, 818-819 (1) (437 SE2d
819) (1993). Nothing in the record indicates that Carr’s attorney has been permitted
to withdraw. Accordingly, his pro se notice of appeal is a nullity, see id., and this
appeal is therefore DISMISSED.
Court of Appeals of the State of Georgia
                                     03/22/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.